Citation Nr: 1722164	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a November 3, 1975 rating decision, which denied service connection for a lumbar spine disability.  

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1973 to February 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2011 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A November 3, 1975 rating decision denied service connection for a lumbar spine disorder, finding that the Veteran's lumbar spine disorder pre-existed service and was not aggravated by service.  

2.  The November 3, 1975 rating decision contained CUE in failing to recognize that the findings of an October 1974 service department report were binding to the extent of finding that the Veteran's lumbar spine disorder pre-existed service and was aggravated by service, but for this error, service connection for a lumbar spine disorder would have been granted.  


CONCLUSIONS OF LAW

1.  CUE was committed in a November 1975 rating decision denying service connection for a lumbar spine disorder; service connection for a lumbar spine disorder is granted.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 3.303 (2016).

2.  In light of the finding of clear and unmistakable error in the November 1975 rating decision, the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder is dismissed as moot.  38 U.S.C.A. § 7104 (West 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. at 313-14; See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

In Fugo, supra, the Court refined and elaborated on the test set forth in Russell, stating: 

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error. . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. 

 Fugo, 6 Vet. App. at 43-44. 

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25   (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166, 170 (1997), the Court held that, "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim."  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998).  Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234. 

In this case the Veteran's representative has asserted the RO committed CUE when it denied the Veteran entitlement to service connection for a lumbar spine disorder in a November 1975 rating decision.  The Veteran argues that the RO committed CUE by failing to properly apply 38 C.F.R. § 3.1(m).  

Under the relevant laws and regulations at the time of the November 1975 rating decision, veterans were presumed to have been in sound condition at their entry into active service except as to defects, infirmities, or disorders noted at service entrance or where clear and unmistakable (obvious or manifest) evidence showed that a disease existed prior to entry on to active service.  Only such conditions recorded in an examination report were considered as "noted" at service entrance.  38 C.F.R. § 3.304 (b).  A pre-existing disease would be considered to have been aggravated during active service where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  38 C.F.R. § 3.306.  In order for a veteran to be entitled to disability compensation, the injury or disease from which the veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C.A. §§ 101 (16), 105(a); 38 C.F.R. §§ 3.1 (k), 3.1(m), 3.301(a).  An injury or disease was deemed to have been incurred "in line of duty" when the injury or disease was incurred or aggravated during a period of active military, naval, or air service, unless an exception applies.  38 U.S.C.A. § 105 (a) 38 C.F.R. §§ 3.1(m), 3.301(a).  A service department finding that an injury or disease occurred in the line of duty was binding on VA unless it was patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1 (m).  However, VA was (and currently remains) not bound by a negative line of duty determination by the service department.  It is worth noting, in passing, that the current version of the Veterans Benefits Administration Adjudication Procedures Manual Rewrite (M21-1) still requires "a formal favorable or unfavorable VA determination, as to the line of duty, if the service department...holds the disability or death to be not in the line of duty."  M21-1, pt. III, subpt. V, ch. 1, § D.6.d.).  Only a positive line of duty incurrence determination from the service department is binding upon VA.

At the time of the November 1975 rating decision, the evidence of record included service treatment records and a September 1975 VA examination.  The service treatment records showed that the Veteran's low back disorder was not noted on his entrance examination and that he started complaining of low back pain in March 1974.  August 1974 service treatment records indicated that he was found to have spondylolysis without spondylolisthesis and that he would be unfit for induction under Army regulations.  An August 1974 clinical record indicated that the Veteran's lumbar spine disability was not in the line of duty, existed prior to service, and was not aggravated by service.  It was recommended that the Veteran appear before a board of survey.  Notably, an October 1974 Medical Board report determined that the Veteran's lumbar spine disorder existed prior to service and was aggravated by service.  The Medical Board report included his medical history, a normal physical examination, and a final diagnosis of grade I spondylolisthesis, service aggravated.  Specifically, the Medical Board noted a history of low back pain prior to enlistment, which included hospitalization in Trenton, Missouri when he hurt his back playing football.  The Medical Board also noted that the Veteran had 20 months active duty before he was admitted to the hospital with a diagnosis of spondylolisthesis.  The Medical Board concluded that the Veteran's grade I spondylolisthesis was service aggravated.  He was then found unfit for duty and medically discharged.  

The Board finds that reasonable minds cannot differ in finding that the October 1974 Medical Board report presents a service department finding that the Veteran's lumbar spine disorder pre-existed service and was aggravated by service.  Therefore, the service department determined that the Veteran aggravated his lumbar spine disorder as a result of injury or disease incurred in the line of duty during active service.  This Medical Board finding is binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1 (m).  The Board finds that reasonable minds cannot differ in finding that the service department finding was not patently inconsistent with the requirements of laws administered by VA.  The Board acknowledges the August 1974 clinical record included a finding that the lumbar spine disorder pre-existed service and was not aggravate by service, however, this determination was not binding on the VA because it was not a determination that the disability was incurred in the line of duty, and thus does not meet the criteria of 38 C.F.R. § 3.1(m) to be considered binding.  Thus, there was CUE in the November 1975 rating decision to rely on the non-binding August 1974 clinical finding and disregard the binding contrary service department finding in the October 1974 Medical Board report.  The Board finds that the RO failed to properly apply the correct law as in effect and applicable at the time of the November 1975 determination, and the outcome would have been manifestly different had that error of law not been made.  Had the November 1975 rating decision recognized the binding nature of the service department's determination that the Veteran's lumbar spine disorder pre-existed service and was aggravated by service, it is undebatable that entitlement to service connection for a lumbar spine disorder would have been established at that time.  Accordingly, the Board finds that the RO's denial of service connection for a lumbar spine disorder in November 1975 was CUE, and that decision must be reversed.  

The Board finds, accordingly, that there was CUE in the November 3, 1975 rating decision, and service connection is granted for a lumbar spine disorder.  

New and Material Evidence 

Because of the Board's finding of CUE in the November 1975 rating decision, and the consequent revision of that decision to reflect a grant of service connection for a lumbar spine disorder, discussion of whether new and material evidence to reopen the previously denied claim for service connection for a lumbar spine disorder is unnecessary.  As there remains no factual or legal question for the Board to decide in this regard, the petition to reopen has been rendered moot, and must be dismissed.  See 38 U.S.C.A. § 7104, 7105 (West 2016). 


ORDER

The November 1975 rating decision was clearly and unmistakable erroneous; service connection for a lumbar spine disorder is granted.   

The issue as to whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder is dismissed as moot.  



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


